Citation Nr: 1630670	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-35 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for arthritis, to include osteoarthritis and gouty arthritis. 

2. Entitlement to service connection for bilateral cataracts, status post surgery. 

3. Entitlement to service connection for a low back disability, claimed as back pain with body weakness. 

4. Entitlement to special monthly compensation (SMC) on the basis of the need for the regular aid and attendance of another person, or at the housebound rate.

5. Entitlement to total disability based on individual unemployability (TDIU).



WITNESSES AT HEARING ON APPEAL

Veteran and E.R.


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty in the Philippine Scouts from March 1946 to February 1949.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which denied service connection for cataracts, back pain with body weakness, gouty arthritis, osteoarthritis, SMC, and a TDIU rating. 

In October 2015, the RO granted service connection for bilateral sensorineural hearing loss and assigned a 30 percent rating, effective June 18, 2013, the date of receipt of the claim for service connection.  Therefore, this issue is no longer on appeal. 

The Veteran testified at a hearing before the undersigned Veterans Laws Judge (VLJ) at the RO in February 2016.  A transcript of the hearing is associated with the claims file. 

The Board notes that the Veteran filed separate claims of service connection for osteoarthritis and gouty arthritis.  However, pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has combined and recharacterized the Veteran's multiple service connection claims for arthritis disorders as a claim of service connection for arthritis, to include gouty arthritis and osteoarthritis, as set forth on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to service connection for diabetes has been raised by the record in an August 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2)(West 2014).


FINDINGS OF FACT

1. The Veteran does not have cataracts, arthritis, or a low back disability, that is related to active duty service.

2. The Veteran's only service-connected disability is bilateral hearing loss, which is rated as 30 percent disabling; the evidence of record does not indicate the service-connected disability is so severe as to preclude the Veteran from obtaining and maintaining substantially gainful employment.

3. The Veteran is not blind or a patient in a nursing home, is not bedridden, and his service-connected hearing loss does not render him unable to care for most of his daily personal needs or to protect himself from the hazards and dangers incident to his daily environment, without the assistance of others.
 
4. The Veteran is not substantially confined to his dwelling and its immediate premises by reason of his service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral cataracts are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

2. The criteria for service connection for arthritis are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

3. The criteria for service connection for a low back disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

4. The criteria for the assignment of a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 3.102, 3.340, 3.341, 4.16 (2015).

5. The criteria for special monthly compensation based on the need for regular aid and attendance or housebound status are not met. 38 U.S.C.A. §§ 1114(l), (s), 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)(2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After receiving a substantially complete application for benefits, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ). Id; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.   

A June 2013 pre-decisional letter notified the Veteran of the information and evidence that was needed to substantiate his claims for service connection, TDIU, and SMC, as well as the Veteran's and VA's respective responsibilities to obtain relevant evidence.  This letter also provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates as well as the type of evidence that impacts those determinations.  Thus, the content and timing requirements of VCAA notice have been met.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  The file contains limited, reconstructed service personnel records but no service medical records.  In response to requests by the RO, in November 2013, the National Personnel Records Center reported that service treatment records were not available and were suspected of destruction in a fire.  The RO had already advised the Veteran of this possibility and requested that he assist in providing any records that he might have in his possession, but none were received.  The RO informed the Veteran of the final finding of a loss of service treatment records in a November 2013 letter.  In cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991).

The Veteran did not report receiving VA medical care or Social Security Administration (SSA) benefits, but he identified two private medical care providers. Records of care from these physicians were received and associated with the claims file. 

A VLJ who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2) Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the Board hearing, the undersigned VLJ discussed the issues on appeal and the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing with difficulty by an interpreter.  The VLJ asked questions to ascertain the extent of any in-service event or injury, how he believed his current disabilities are related to his service, and how he believed that TDIU and SMC were warranted based on his disabilities.  Nothing during the hearing or at any other time has given rise to possibility that there are any existing, outstanding records relevant to the claims herein decided that must be submitted or obtained prior to the Board's adjudication of the claims. 

In summary, the duties imposed by the VCAA have been considered and satisfied with respect to the claim addressed herein.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence . There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein adjudicated.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal with respect to the claim remaining on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 59 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who were in active service on December 31, 1946 and continued to serve 90 days or more of active service prior to December 31, 1947, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, arthritis is a disease for which the presumption and the use of continuity of symptoms is available. 

Lay evidence is competent when a condition can be identified by a layperson. See 38 C.F.R. §§ 3.159(a)(1) and (2)(defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 (Fed.Cir. 2012). 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

Satisfactory lay evidence that an injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence. 38 U.S.C.A. § 1154(b)(West 2014); 38 C.F.R. § 3.304 (d)(2015).  In this case, the Veteran's service personnel records do not contain awards or other references to participation in combat, and the period of service is after the end of hostilities in the Pacific Theater.  Any combat service performed prior to his entry into the New Philippine Scouts in March 1946 is not shown to be qualifying service.  Therefore, the Board finds that the Veteran was not in combat during the established qualifying service, and that this presumption is not for application.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis 

As noted above, the Veteran's service treatment records could not be obtained nor has the Veteran been able to submit any relevant records to assist in reconstructing his medical status during his active service.  A personnel record shows that the Veteran served as a "record clerk" in the Philippine Scouts.  VA conceded that his military occupation likely caused exposure to high levels of noise (see Informal Conference Report and Deferred Rating Decision), and the RO granted service connection for bilateral hearing loss in part based on this exposure.  In a June 2015 Informal Conference Report, the Veteran generally attributed his disabilities to service, but did not report any specific traumatic injuries, occupational hazards, or other possible causes associated with service.  Rather, he reported that he experienced "joint pains" and back pain in-service while doing his job and/or tasks.  He also stated that he had blurry vision in-service.  

Treatment records of medical care by a private physicians dated from 2013 to 2016 contain brief medical summaries and diagnoses.  A June 2013 Medical Certificate reflects diagnoses of cataracts "OS" and osteoarthritis.  A July 2013 Medical Certificate shows that the Veteran underwent a surgical procedure for placement of a left intraocular lens.  December 2013 and February 2015 Medical Certificate reflect a diagnosis of gouty arthritis.  

During the Board hearing, the Veteran had difficulty responding through an interpreter to the undersigned VLJ's questions.  He indicated that he had blurred vision when he left service, that it worsened, and that he underwent surgery for cataracts thereafter.  He stated that he did not know if he had been diagnosed with arthritis or a back disability.  

The Board finds that service connection for cataracts, arthritis, and a low back disability is not warranted in this case.  

As an initial matter, the record confirms current cataracts (status post surgery) and arthritis (gouty arthritis and osteoarthritis) diagnoses.  The Board acknowledges that the medical record shows that the Veteran underwent cataract surgery for the left eye only.  However, the Veteran has reported that he had surgery on both eyes. See June 2013 Statement.  The Veteran is competent to report on such matters and the Board will resolve doubt in his favor as to the existence of a current bilateral eye disorder.  Thus, the first element of service connection as to these claims is met.  

Moreover, although the medical record does not indicate which joint(s) were affected by osteoarthritis, the Veteran has asserted in written statements that it was his low back. See VA Form 9.  The Board will resolve all doubt in his favor and find that the current disability element has been met for the low back claim as well. 

With respect to the second element of service connection - namely, evidence in-service incurrence of disease/injury - the Board again observes that STRs are unavailable for review.  Thus, the only inservice evidence as to onset of the cataracts (blurry vision), arthritis (joint pains), and a low back disability is the Veteran's lay testimony provided at the Informal Conference and Board hearings.  Specifically, he stated that experienced joint pains and back pain in-service in connection with his job tasks, as well as blurry vision.  The Board does not find his statements of onset to be probative given the totality of the evidence of record.

The remaining question for consideration is whether the Veteran's currently diagnosed cataracts, arthritis, and low back disabilities are related to service.  Following separation in March 1946, the first complaints, treatment, and/or diagnoses of eye, joint, or low back problems are not shown until 2013, i.e., nearly 67 years after separation from active duty service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent medical evidence to show that any of the claimed conditions are related to service.  Indeed, no medical provider - private or otherwise - has ever related the Veteran's cataracts, arthritis, or low back disability to service.  In short, the "nexus" element has not been satisfied in this case.  

The issues on appeal are based on the contentions that cataracts, arthritis, and a low back disability were caused by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they would be considered to fall outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no competent medical opinion of record in support of any of the claims.  In addition, nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and it lacks probative value.

The Board notes that the Veteran has not been provided VA examinations for cataracts, arthritis, or a low back disability.  VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 U.S.C.A. § 5103A (d)(West 2014); 38 C.F.R. § 3.159(c)(4)(2015).

Here the criteria for examinations are not met because there is no competent evidence suggesting that the claimed disabilities or their recurrent symptoms may be associated with the Veteran's service.  
In the absence of competent medical evidence showing that the claimed disorders are related to service, the Board must find that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable and the claim must be denied.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  

For a Veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As an initial matter, the Veteran does not meet the schedular requirement for a TDIU; his only service connected disability is bilateral hearing loss, which is rated as 30 percent disabling, effective from June 18, 2013.  Although the percentage requirements are not met on a schedular basis, entitlement to benefits on an extraschedular basis may also be awarded when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the Veteran's background including employment and educational history. 38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, if the Board determines that an extra-schedular rating should be considered, the Board is to remand the issue to VBA so that the issue can be referred to Director of Compensation. See 38 C.F.R. § 4.16(b) (2015).

In this case, the Veteran has not argued, and the evidence does not otherwise show, that his only service-connected disability - i.e., hearing loss - renders him unable to secure and follow a gainful occupation.  In fact, during Board hearing, he was unable to articulate any basis/reason upon which a TDIU rating should be awarded.  

On his August 2012 VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability), the Veteran reported that he was prevented from working as a result of cataracts, diabetes, and osteoarthritis - none of which are service connected disabilities.  

Lastly, during his VA hearing examination, the Veteran reported that his relatives had to speak or shout near his ear in order to communicate with him; however, neither the Veteran nor the examiner suggested that the hearing loss rendered the Veteran unable to secure and follow a substantially gainful occupation.  The record contains no other medical evidence of unemployability due to service-connected hearing loss. 

In sum, the evidence of record fails to establish that the Veteran is precluded from securing and maintaining substantially gainful employment due to his service-connected hearing loss disability.  As noted above, consideration in a TDIU claim may not be given to a claimant's age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.  While the Veteran may experience some interference with employment as a result of his service-connected hearing loss, the fact remains that there does not exist probative evidence of record that the Veteran is functionally impaired to the point of being unable to obtain substantially gainful employment because of it.  Accordingly, TDIU is not warranted.

SMC

Special monthly compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes with visual acuity of 5/200 or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need. 38 C.F.R. § 3.352(a). 

The Veteran has not argued, and the evidence does not otherwise establish, that he is blind or that he suffers the loss of use of a hand or foot due to service-connected disability.  His claim, therefore, turns on whether he is bedridden or requires aid and attendance due solely to his service-connected disability.  

However, the Veteran has never asserted, and there is simply no evidence - lay or medical - to suggest that he is bedridden or requires aid and attendance as a result of his service-connected hearing loss.   As noted above, the Veteran's hearing loss causes problems with communication, but there is no indication in the record that it results in physical impairment commensurate with being bedridden or in the need of aid and attendance.  The Board finds therefore that the preponderance of the evidence is against the claim for special monthly compensation based on the need for the regular aid and attendance due to service-connected disabilities.

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

As noted above, the Veteran's only service-connected disability is bilateral hearing loss, rated as 30 percent disabling.  Thus, he does not have a single service-connected disability that is rated 100 percent disabling.  

The preponderance of the evidence is also against a finding that the Veteran is substantially confined, as a direct result of his service-connected hearing loss, to his dwelling and the immediate premises.  The Board notes the Veteran was able to attend the 2016 Board hearing, as well as multiple medical appointments/VA examinations.  The Board does not find that this equates to being confined to his dwelling.  Rather, the evidence indicates that the Veteran is not housebound due to his service-connected hearing loss. 

In summary, the Veteran is not shown to be housebound due to his service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim. 


ORDER

Service connection for bilateral cataracts is denied. 

Service connection for arthritis is denied. 

Service connection for a low back disability is denied. 

TDIU is denied.

Special monthly compensation on the basis of the need for the regular aid and attendance of another person, or at the housebound rate, is denied. 


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


